                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 No. 4:13-CR-28-BR

                                                     )
  UNITED STATES OF AMERICA,                          )
                                                     )
         v.                                          )
                                                     )                     ORDER
  LARRY D. HILL, JR.,                                )
                                                     )
                               Defendant.            )
                                                     )
                                                     )


       This matter is before the court on defendant’s pro se motion for compassionate release,

(DE # 219), and related pro se motions, (DE ## 210, 213, 216, 218). Counsel has been

appointed to represent defendant and has filed a notice of appearance. Within 20 days, defense

counsel shall file any materials, including a memorandum, in support of defendant’s pro se

motion for compassionate release. Thereafter, the government may file a response in accordance

with the Local Criminal Rules, and defendant may file a reply within 14 days. Because

defendant is represented by counsel, defendant’s related pro se motions, (DE ## 210, 213, 216,

218), are DENIED WITHOUT PREJUDICE to defense counsel renewing those motions.

       This 10 July 2020.




                                     __________________________________

                                                   W. Earl Britt
                                                   Senior U.S. District Judge




         Case 4:13-cr-00028-BR Document 221 Filed 07/10/20 Page 1 of 1
